Citation Nr: 0108729	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1973 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
entitlement to service connection for bilateral knee and back 
disorders.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  VA shall provide 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

The veteran contends that he incurred injuries to his knees 
and back while in service.  Service medical records are 
negative for complaints or treatment of a bilateral knee 
disability.  The veteran's separation examination dated March 
1975 shows no complaints or clinical finds of a bilateral 
knee disability.  

At his August 1998 VA examination the veteran reported that 
while on board ship in 1974 he fell down a ladder in heavy 
seas and landed on his knees.  Examination of the knees 
showed no deformity, no instability, no angulation, no false 
motion, no malunion, nonunion, loose motions, false joints, 
no tenderness, drainage, edema, painful motion, weakness, 
redness, or heat.  Gait and station were normal.  Knee joints 
were stable.  Range of motion of the right knee was from 0 to 
115 degrees and the left from 0 to 138 degrees.  X-rays were 
ordered.  The diagnosis was history of knee contusion.

The veteran also contends that three to four months into his 
service while at a gymnasium he was hit in the shoulder by 
others who were horseplaying, lost his balance and fell into 
gym bleachers.  The veteran indicated that he went to the 
infirmary on base where he was treated.  The veteran reported 
that he was placed on a profile for approximately one week.  
The veteran indicated that he re-injured his back in 1974 
while aboard the USS Blue Ridge and was treated two to three 
times for his back.

Service medical records show that the veteran was seen in 
August 1973 complaining of low back pain for three days 
following a fall into football bleachers a month and a half 
prior.  He indicated that he had problems sleeping because of 
pain.  The veteran was seen again five days later with 
continued pain and he was given medication, bed rest, and 
heat.  Two days later the veteran was able to bend over and 
almost touch the floor.  X-rays taken were within normal 
limits.  The assessment was muscular strain.  The veteran's 
separation examination dated March 1975 shows no complaints 
or clinical findings of a back disorder.  

At his August 1998 VA examination the veteran reported back 
pain in his lower back, but no weakness, stiffness, or 
fatigability of lack of endurance.  The examination showed no 
deformity of the back, no pain with range of motion testing, 
no evidence of spasm, weakness, or tenderness.  No postural 
abnormalities or fixed deformity.  The musculature of the 
back was normal.  Patellar reflexes were 2+ bilaterally, 
right Achilles reflex 2+, and the left Achilles reflex was 
barely 1+.  Range of motion of the spine with a goniometer 
was forward flexion to 80 degrees, extension posteriorly to 
36 degrees, tilt to each side was to 38 degrees, and rotation 
to each side was to 28 degrees.  The examiner noted that the 
veteran would be sent for x-rays and CT scan of the spine.  
The diagnosis was a back contusion.  

In his November 1999 VA Form 1-9 the veteran indicated that 
when he requested his service medical records from St. Louis 
there was no dental or shot records and no information about 
his bilateral knee condition or injuries to his back.  The 
veteran believed that the records in question concerning his 
bilateral knee condition and back condition were mistakenly 
placed in a file of another service member with a similar 
name.  The Board notes that although there are service 
medical records for treatment aboard the USS Blue Ridge from 
1973 and 1974, there are no records concerning the alleged 
knee and back injuries aboard ship.

Although the veteran was afforded a VA examination in August 
1998 there was no etiology opinion rendered on any bilateral 
knee condition found or on the back condition, even though 
this was requested.  In addition, although the examination 
indicates that CT scans were to be ordered on the knees and 
back, there is no indication that this was done for the 
knees.  When an examiner suggests that a review of the 
records and additional diagnostic tests would assist in 
clarifying a diagnosis or level of disability, the duty to 
assist includes arranging for such tests and obtaining 
pertinent outstanding records so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  Furthermore, 
the veteran claims that certain service medical records are 
missing and may be contained in a service member's file of a 
similar name.  The Board is unable to find that the medical 
evidence as it stands allows for an equitable and informed 
review of the veteran's appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center and obtain all 
service medical records (not already of 
record), specifically those service 
medical records identified by the 
veteran, documenting treatment for the 
claimed disabilities should be associated 
with the claims file.

2.  The veteran should be contacted and 
asked to furnish the names and addresses 
of any private medical care providers who 
have treated the veteran for the 
disorders at issue since service.  After 
obtaining appropriate consent from the 
veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
whether there is any current disability 
of the knees and back, to include 
residuals of bilateral knee or back 
injuries.  The examiner is requested to 
comment as to whether it is at least as 
likely as not that any current bilateral 
knee or back disorders were caused by an 
incident of his military service.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests, to 
include x-rays, should be accomplished. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case addressing any issue which 
remain denied.  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the duty to 
assist.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




